DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received on 01/03/2022:
Claims 18-33 are currently examined.  
Claims 1-17 are cancelled.
Claim 33 is newly added.
Claims 29-32 are withdrawn.
All prior art grounds of rejection are maintained for at least the reasons as set forth herein.
	
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-21 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (CN-105088311) (“Fu” hereinafter, with reference to the machine translation), as evidenced by Softschools (Buffers) (“Softschools” hereinafter) regarding claims 18 and 28.

Regarding claim 18, Fu teaches a sealing treatment solution for anodic oxide film of aluminum alloy (see Fu at [0002] teaching that the disclosure relates to an aluminum alloy nickel-free environmentally friendly sealing agent, and also relates to an aluminum alloy product treated with an aluminum alloy nickel-free environmentally friendly sealing agent, see Fu at [0010] teaching that the disclosure provides a new nickel-free environmentally friendly sealing agent for aluminum alloy… is an aqueous solution, and see Fu at [0008] teaching in summary, the prior art does not provide a sealing treatment combination), thus Fu possesses a sealing treatment solution for an aluminum ally product,  
the sealing treatment solution comprising 
a metal salt (see Fu at [0010] teaching magnesium acetate, which is taken to meet the claimed metal salt), 
a surfactant (see Fu at [0019] teaching that the aluminum alloy nickel-free environmentally friendly pore sealing agent further includes a surfactant), 
the metal salt being at least one member selected from the group consisting of alkali metal salts and alkaline-earth metal salts (see Fu at [0010] teaching magnesium acetate, which is an alkaline-earth metal salt), and 
a pH buffer with the pH buffer being a nitrogen-containing heterocyclic compound (see Fu at [0010]-[0011] and [0039] teaching a heterocyclic compound including a nitrogen heterocyclic ring with the compound specifically including pyridine; see also ChemLibreTexts at page 1, 1st paragraph evidencing that a buffer is a solution that can resist pH change upon the addition of an acidic or basic components, and see Softschools at page 1, 4th bullet teaching buffer examples wherein pyridine is in the list, evidencing that pyridine is a known pH buffer).

Regarding claims 19 and 20, Fu teaches that the metal salt is a metal salt of at least one metal selected from the group consisting of Na, Mg, K and Ca (claim 19); and wherein the metal salt is a metal salt of at least one metal selected from the group consisting of Mg and Ca (claim 20) (see Fu at [0010] teaching magnesium acetate, wherein the symbol of magnesium is Mg).

Regarding claim 21, Fu teaches that the metal salt is at least one member selected from the group consisting of acetates (see Fu at [0010] teaching magnesium acetate).

Regarding claim 26, Fu teaches that the sealing treatment solution is free from nickel-based metal salt (see Fu at [0010] teaching that the disclosure provides a new nickel-free environmentally friendly sealing agent for aluminum alloy).

Regarding claim 27, Fu teaches that the nickel-free environmentally friendly sealing agent for aluminum alloy is an aqueous solution includes 1-20 g/L magnesium acetate (or the metal salt), 0.01-1 g/L heterocyclic compound (or the pH buffer) (see Fu at [0010]), and also teaches that the aluminum alloy nickel-free environmentally pore sealing agent further includes 0.1-10 parts by weight of surfactant (see Fu at [0019]).
 	For instance, based on the teachings outlined above, the total amount of magnesium acetate and heterocyclic compound is 1.01-21 g/L (1-20 + 0.01-1).  If the surfactant is 0.1-10 parts by weight of surfactant, at 100 g and water as solvent, the mass is about 0.1-10 g/L.  If added to the total amount of magnesium acetate and heterocyclic compound, the total amount of the metal salt, the pH buffer (heterocyclic compound), and the surfactant in the sealing treatment solution is 1.11-31 g/L (1.01-21 + 0.1-10), which meets the claimed range of 0.2 to 100 g/L.

Regarding claim 28, Fu teaches a sealing treatment solution for anodic oxide film of aluminum alloy (see Fu at [0002] teaching that the disclosure relates to an aluminum alloy nickel-free environmentally friendly sealing agent, and also relates to an aluminum alloy product treated with an aluminum alloy nickel-free environmentally friendly sealing agent, see Fu at [0010] teaching that the disclosure provides a new nickel-free environmentally friendly sealing agent for aluminum alloy… is an aqueous solution, and see Fu at [0008] teaching in summary, the prior art does not provide a sealing treatment combination), thus Fu possesses a sealing treatment solution for an aluminum ally product that is capable of being a concentrated liquid,
the sealing treatment solution comprising 
a metal salt (see Fu at [0010] teaching magnesium acetate, which is taken to meet the claimed metal salt), 
a surfactant (see Fu at [0019] teaching that the aluminum alloy nickel-free environmentally friendly pore sealing agent further includes a surfactant), 
the metal salt being at least one member selected from the group consisting of alkali metal salts and alkaline-earth metal salts (see Fu at [0010] teaching magnesium acetate, which is an alkaline-earth metal salt), and 
a pH buffer with the pH buffer being a nitrogen-containing heterocyclic compound (see Fu at [0010]-[0011] and [0039] teaching a heterocyclic compound including a nitrogen heterocyclic ring with the compound specifically including pyridine; see also ChemLibreTexts at page 1, 1st paragraph evidencing that a buffer is a solution that can resist pH change upon the addition of an acidic or basic components, and see Softschools at page 1, 4th bullet teaching buffer examples wherein pyridine is in the list, evidencing that pyridine is a known pH buffer).


Claim Rejections - 35 USC § 103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claims 22-25, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fu as applied to claim 18 above, and further in view of Patel et al. (U.S. Pat. No. 5,362,317) (“Patel” hereinafter).

Regarding claim 22, Fu teaches the limitations as applied to claim 18 above, and Fu teaches that the metal salt is magnesium acetate (see Fu at [0010]).  
But Fu does not explicitly teach that the metal salt is a nitrate.
Like Fu, Patel teaches nickel-free sealing compositions for aluminum ((see Patel at C1 L9-10 teaching sealant compositions and their use in treatments of aluminum oxide films, and see Patel at C2 L27-28 also teaching that the composition may be free of added nickel and therefore less objectionable from an environmental standpoint).  
Patel also teaches that the composition comprise at least one alkaline earth metal salt (see Patel at C2 L35-36), the alkaline earth metal may be selected wherein Mg is in the list (see Patel at C3 L61-22), and suitable salts of the alkaline earth metal ion wherein nitrates is featured in the list (see Patel at C3 L65-67).Patel further teaches that it has also become an important objective in the industry to reduce or eliminate potentially environmentally hazardous effluent form aluminum finishing processes, and it has been of particular interest to develop cobalt- and nickel-free aqueous sealant compositions for sealing aluminum oxide coatings (see Patel at C2 L3-8).
As such, one of ordinary skill in the art would appreciate that Patel teaches an alkaline earth metal ion wherein nitrates is featured in the list because it has been of particular interest to develop cobalt- and nickel-free aqueous sealant compositions for sealing aluminum oxide coatings industry to reduce or eliminate potentially environmentally hazardous effluent form aluminum finishing processes, and seek those advantages by replacing the acetate in magnesium acetate in Fu with the nitrate in magnesium nitrate as taught by Patel.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the magnesium nitrate as taught by Patel as one the alkaline earth metal salts in Fu because it has been held that “the selection of a known prima facie obviousness determination” (see MPEP § 2144.07).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the acetate in magnesium acetate of Fu with the nitrate in magnesium nitrate of Patel because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.  See MPEP § 2143, B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the acetate in magnesium acetate of Fu with the nitrate in magnesium nitrate of Patel because it has been of particular interest to develop cobalt- and nickel-free aqueous sealant compositions for sealing aluminum oxide coatings industry to reduce or eliminate potentially environmentally hazardous effluent form aluminum finishing processes, “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”, and simple substitution of one known element for another is likely to be obvious when predictable results are achieved.
	
Regarding claims 23 and 24, Fu as modified by Patel teaches the limitations as applied to claim 18 above, and as mentioned Fu teaches a surfactant (see Fu at [0019]).
Fu does not explicitly teach that the surfactant is at least one member selected from the group consisting of anionic surfactants and ampholytic surfactants (claim 23); and wherein the surfactant is at least one member selected from the group consisting of sulfate-based surfactants, sulfonate-based surfactants, and phosphoric ester-based surfactants (claim 24).
Like Fu, Patel teaches a surfactant (see Patel at C3 L20 teaching sulfonated compound of formula I, which meets the claimed sulfonate-based surfactants in claim 24).  And, Patel teaches that the chemical formula I contains a negative charge, also shown below, thus meeting 










    PNG
    media_image1.png
    155
    561
    media_image1.png
    Greyscale


As such, one of ordinary skill in the art would appreciate that Patel teaches sulfonate-based surfactants because it has been of particular interest to develop cobalt- and nickel-free aqueous sealant compositions for sealing aluminum oxide coatings industry to reduce or eliminate potentially environmentally hazardous effluent form aluminum finishing processes, and seek those advantages by replacing the surfactant in Fu with the sulfonate-based surfactant as taught Patel.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the sulfonate-based surfactant as taught by Patel as the surfactant in Fu because it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the surfactant of Fu with the sulfonate-based surfactant as taught Patel because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.  See MPEP § 2143, B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the surfactant in Fu with the sulfonate-based surfactant as taught Patel because it has been of particular interest to develop cobalt- prima facie obviousness determination”, and simple substitution of one known element for another is likely to be obvious when predictable results are achieved.

Regarding claim 25, Fu as modified by Patel teaches the limitations as applied to claim 18 above, but Fu does not explicitly teach that sealing treatment solution has a pH of 7.0 to 10.0.
But Patel teaches that the sealant compositions per se may be formulated within a broad pH range such as may facilitate handling or the like, and the compositions when employed for sealing are maintained a pH sufficiently high to promote effective sealing but below a value at which results in substantial smut formation and/or precipitation of the components of the sealing composition (see Patel at C5 L18-24).  In addition, Patel teaches that a pH value within the range of about 7 to 8 will provide more effective sealing (see Patel at C5 L27-29), which meets the claimed range of pH of 7.0 to 10.0.
As such, one of ordinary skill in the art would appreciate that Patel teaches a pH value within the range of about 7 to 8 that will provide a more effective sealing, and seek those advantages by using a pH range of 7-8 in the sealing agent in Fu.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a pH range of 7-8 as taught by Patel in the sealing agent of Fu so as to provide a more effective sealing.


















Regarding claim 33, Fu as modified by Patel teaches the limitations as applied to claim 18 above, and Fu as modified by Patel further teaches wherein the nitrogen-containing heterocyclic compound includes at least one member selected from the group consisting of heterocyclic 
and the sealing treatment solution has a pH of 7.0 to 10.0 (please see claim 25 rejection as it applies here as well).

Response to Arguments




Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 

Applicant argues that the use of the textbook in the 102 rejection does not satisfy (A), (B) or (C) under MPEP 2131.01 (see Applicant’s arguments at page 6, 3rd-4th paragraphs).
Examiner acknowledges the arguments and respectfully notes that the textbook is used to evidence that the pyridine is inherently a pH buffer, and thus satisfy (C) under MPEP 2131.01.
Additionally, Applicant’s Specification at [0023] discloses examples of nitrogen-containing heterocyclic compounds wherein featured pyridine in the list.

	Applicant contends that the reference (referring to Fu) teaches the pH buffers, and the textbook is not being used for such a purpose (see Applicant’s arguments at page 7, 4th paragraph).
	Examiner respectfully notes that in the rejection, pyridine (or heterocyclic compound) is taken to meet the claimed pH buffer being a nitrogen-containing heterocyclic compound, and as mentioned, uses the textbook to evidence that the pyridine is inherently a pH buffer, thus meeting the claimed limitation.  Even if Fu teaches pH buffer, this does not change that pyridine is inherently a pH buffer.


Applicant discusses that the textbook would not be proper under 103 because the book was published after the effective filing date and so is not prior art (see Applicant’s arguments at page 7, 5th paragraph).
As mentioned, Examiner respectfully notes that the textbook is used as an evidence in the previous office action.   It is not relied upon in the rejection.  Thus, the publication date of the textbook need not be available as a prior art before the applicant’s filing date (see MPEP 2131.01.III. and 2124).  In addition, Examiner changed the textbook evidence to Softschools that is published in 03/18/2015, prior to the effective filing date of the application, and evidences that pyridine is a pH buffer as outlined above.

Applicant discusses that the new claim 33 would not be anticipated by or rendered obvious over the cited references (see Applicant’s arguments at page 7, last line).
Examiner respectfully notes that the new claim 33 is rejected based on the rejections outlined in claims 18 and 25.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN E YOON/Primary Examiner, Art Unit 1735